Exhibit 10.8(c)

NON QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of December
___, 2011, between WireCo WorldGroup (Cayman) Inc., an exempted company limited
by shares and organized under the laws of the Cayman Islands (the “Company”),
and [_________] (the “Optionee”).
WHEREAS, the Optionee holds [_________] options (the “Prior Options”) to
purchase ordinary shares of common stock in WireCo World Group Limited, f/k/a
WRCA Holdings (Cyprus) Ltd., a limited company organized under the laws of the
Republic of Cyprus (“WireCo”), previously granted to the Optionee under that
certain Non-Qualified Stock Option Agreement, dated February 15, 2008, by and
between the Optionee and WireCo under the WRCA Holdings (Cyprus) Ltd. 2007
Long‑Term Incentive Plan, as amended (the “Prior Plan”);
WHEREAS, the Optionee desires to exchange all of its right, title and interest
in and to the Prior Options granted to it by WireCo, in exchange for, and in
consideration of, options to purchase shares of common stock in the Company
(“Shares”) granted herein under the WireCo WorldGroup (Cayman) Inc. 2008
Long-Term Incentive Plan (the “Plan”) (all capitalized terms not defined herein
shall have the meaning ascribed to them in the Plan); and
WHEREAS, the Company has agreed to grant to the Optionee, effective on the
[____________________] (the “Grant Date”), an option to purchase Shares on the
terms and subject to the conditions set forth in the Plan and this Agreement.
NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:
Section 1.The Plan. The terms and provisions of the Plan are hereby incorporated
into this Agreement as if set forth herein in their entirety. In the event of a
conflict between any provision of this Agreement and the Plan, the provisions of
the Plan shall control.
Section 2.    Options. Effective on the Grant Date, on the terms and subject to
the conditions of the Plan and this Agreement, the Company hereby grants to the
Optionee an option (the “Option”) to purchase [_______] Shares at an exercise
price of $[____] per Share (the “Option Price”). The Option to acquire Shares in
the Company is granted in exchange for cancellation of the Prior Options. To the
extent permitted by the Committee, payment of the Option Price may be made in
any manner specified by Section 5.6 of the Plan. The Option is not intended to
qualify for federal income tax purposes as an “incentive stock option” within
the meaning of Section 422 of the Code. The term of the Option shall commence on
the Grant Date and expire on February 15, 2018, unless the Option shall have
sooner been terminated in accordance with the terms of the Plan or this
Agreement.
Section 3.    Vesting. Subject to the Optionee’s not having a Termination of
Relationship and except as otherwise set forth in Sections 4, 5, and 14 hereof,
the Option shall be deemed a

1

--------------------------------------------------------------------------------

Exhibit 10.8(c)

Vested Option upon the first event following which the Total Return Amount (as
defined in Section 5) equals or exceeds 300% of the Investor Investment (such an
event, a “Full Vesting Event”).
Section 4.    Termination. The Option shall automatically terminate and shall
become null and void, be unexercisable and be of no further force and effect
upon the earlier of February 15, 2018 or the 90th day following the Optionee’s
Termination of Relationship. Subject to Sections 4(b) and 4(c), upon a
Termination of Relationship for any reason, any unvested portion of the Option
shall terminate on the date the Termination of Relationship occurs.
Section 5.    Qualifying Investor Partial Exit Events.
(a)    Subject to Sections 4 and 14, upon the consummation of a Qualifying
Investor Partial Exit Event (as defined below) that is not a Full Vesting Event,
a portion of the then‑unvested Options shall become Vested Options concurrently
with the consummation of such event, such that the total percentage of Options
that have become Vested Options immediately after the consummation of such
Qualifying Investor Partial Exit Event shall, after taking into account any
Options that had become Vested Options prior to such Qualifying Investor Partial
Exit Event, be equal to the Liquidated Percentage (as defined below).
(b)    Certain Definitions.
(i)    “Disposition Percentage” means as of immediately following any Qualifying
Investor Partial Exit Event, the percentage of the Investor Investment disposed
of in the aggregate by the Investor subsequent to December 31, 2010, (excluding,
for the avoidance of doubt, a sale, transfer, or other disposition within the
affiliated group comprising the Investor).
(ii)    “Investor Exit Event” shall mean any event pursuant to which the
Investor disposes of a portion of the Investor Investment (excluding, for the
avoidance of doubt, a sale, transfer, or other disposition within the affiliated
group comprising the Investor), if immediately thereafter, the Investor has
disposed of 60% or more of the Investor Investment (excluding, for the avoidance
of doubt, a sale, transfer, or other disposition within the affiliated group
comprising the Investor).
(iii)    “Investor Investment” means direct or indirect investments in Shares or
other capital stock of the Company made by the Investor on or after the Closing
Date, but excluding any purchases or repurchases of Shares on any securities
exchange or any national market system after an initial public offering.
(iv)    “Liquidated Percentage” means, with respect to a Qualifying Investor
Partial Exit Event, the percentage of the Investor Investment that has been
liquidated for cash (including pursuant to a disposition of non‑cash
consideration acquired upon a disposition of a portion of the Investor
Investment) as of immediately following the applicable Qualifying Investor
Partial Exit Event.

2

--------------------------------------------------------------------------------

Exhibit 10.8(c)

(v)    “Proportionate Investment” means at any time, an amount equal to the
product of (i) the entire Investor Investment times (ii) the Disposition
Percentage.
(vi)    “Qualifying Investor Partial Exit Event” means an Investor Exit Event
immediately following which the Investor has received a Total Return Amount at
least equal to, or in excess of, 300% of the Proportionate Investment.
(vii)    “Total Return Amount” means the aggregate amount of cash that has been
received by the Investor as a return on the Investor Investment.
Section 6.    No Right To Employment. Nothing in this Agreement or in the Option
shall confer upon the Optionee any right to continue in the employ or service of
the Company or any of its Subsidiaries or interfere in any way with the right of
the Company or its Subsidiaries, as the case may be, in its sole discretion, to
terminate the Optionee’s employment or service or to increase or decrease the
Optionee’s compensation at any time.
Section 7.    Securities Law Representations. The Optionee acknowledges that the
Option and the Shares are not being registered under the Securities Act, based,
in part, on either (i) reliance upon an exemption from registration under
Securities and Exchange Commission Rule 701 promulgated under the Securities Act
or (ii) the fact that the Optionee is an “accredited investor” (as defined under
the Securities Act), and, in each of (i) and (ii) above, a comparable exemption
from qualification under applicable state securities laws, as each may be
amended from time to time. The Optionee, by executing this Agreement, hereby
makes the following representations to the Company and acknowledges that the
Company’s reliance on federal and state securities law exemptions from
registration and qualification is predicated, in substantial part, upon the
accuracy of these representations:
•
The Optionee is acquiring the Option and, if and when the Optionee exercises the
Option, will acquire the Shares solely for the Optionee’s own account, for
investment purposes only, and not with a view to or an intent to sell, or to
offer for resale in connection with any unregistered distribution, all or any
portion of the shares within the meaning of the Securities Act and/or any
applicable state securities laws.

•
The Optionee has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the Option and the
restrictions imposed on any Shares purchased upon exercise of the Option. The
Optionee has been furnished with, and/or has access to, such information as he
considers necessary or appropriate for deciding whether to exercise the Option
and purchase the Shares. However, in evaluating the merits and risks of an
investment in the Shares, the Optionee has and will rely only upon the advice of
his own legal counsel, tax advisors, and/or investment advisors.

•
The Optionee is aware that the Option may be of no practical value, that any
value it may have depends on its vesting and exercisability as well as an
increase in the Fair Market Value of the underlying Shares to an amount in
excess of the Option Price, and that any investment in common shares of a
private closely held corporation


3

--------------------------------------------------------------------------------

Exhibit 10.8(c)

such as the Company is non‑marketable, non‑transferable and could require
capital to be invested for an indefinite period of time, possibly without
return, and at substantial risk of loss.
•
The Optionee understands that any Shares acquired on exercise of the Option will
be characterized as “restricted securities” under the federal securities laws,
and that, under such laws and applicable regulations, such securities may be
resold without registration under the Securities Act only in certain limited
circumstances, including in accordance with the conditions of Rule 144
promulgated under the Securities Act, as presently in effect. The Optionee
acknowledges receiving a copy of Rule 144 promulgated under the Securities Act,
as presently in effect, and represents that he is familiar with such rule, and
understands the resale limitations imposed thereby and by the Securities Act and
the applicable state securities law.

•
The Optionee has read and understands the restrictions and limitations set forth
in the Shareholders’ Agreement, the Plan and this Agreement.

•
The Optionee has not relied upon any oral representation made to the Optionee
relating to the Option or the purchase of the Shares on exercise of some or all
of the Option or upon information presented in any promotional meeting or
material relating to the Option or the Shares.

•
The Optionee understands and acknowledges that, if and when he exercises the
Option, (a) any certificate evidencing the Shares (or evidencing any other
securities issued with respect thereto pursuant to any stock split, stock
dividend, merger or other form of reorganization or recapitalization) when
issued shall bear any legends which may be required by applicable federal and
state securities laws, and (b) except as otherwise provided under the
Shareholders’ Agreement, the Company has no obligation to register the Shares or
file any registration statement under federal or state securities laws.

Section 8.    Designation of Beneficiary. Subject to the provisions of any
applicable national laws, the Optionee may appoint any individual or legal
entity in writing as his beneficiary to receive any Option (to the extent not
previously terminated or forfeited) under this Agreement upon the Optionee’s
death. The Optionee may revoke his designation of a beneficiary at any time and
appoint a new beneficiary in writing. To be effective, the Optionee must
complete the designation of a beneficiary or revocation of a beneficiary by
written notice to the Company under Section 9 of this Agreement before the date
of the Optionee’s death. In the absence of a beneficiary designation, the legal
representative of the Optionee’s estate shall be deemed the beneficiary.
Section 9.    Notices. All notices, claims, certifications, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given and delivered if personally delivered or if sent by
nationally‑recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
If to the Company, to it at:

4

--------------------------------------------------------------------------------

Exhibit 10.8(c)

WireCo WorldGroup (Cayman) Inc.
c/o Mitchell Presser
Paine & Partners, LLC
461 Fifth Avenue, 17th Floor
New York, NY 10017
Fax: (212) 379‑7251


If to the Optionee, to the most recent address in the Company’s records; or to
such other address as the party to whom notice is to be given may have furnished
to the other party in writing in accordance herewith. Any such notice or other
communication shall be deemed to have been received (a) in the case of personal
delivery, on the date of such delivery (or if such date is not a business day,
on the next business day after the date of delivery), (b) in the case of
nationally‑recognized overnight courier, on the next business day after the date
sent, (c) in the case of telecopy transmission, when received (or if not sent on
a business day, on the next business day after the date sent), and (d) in the
case of mailing, on the third business day following that on which the piece of
mail containing such communication is posted.
Section 10.    Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.
Section 11.    Optionee’s Undertaking. The Optionee hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or effectuate one or more of the obligations or restrictions imposed
on the Optionee pursuant to the express provisions of this Agreement and the
Plan.
Section 12.    Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Agreement and
the Plan (with respect to the Option granted hereby). Notwithstanding the
foregoing, the Optionee’s rights under this Agreement and the Plan may not be
materially impaired without the Optionee’s prior written consent.
Section 13.    Governing Law. This agreement will be governed by and construed
in accordance with the laws of the state of New York, without giving effect to
any choice or conflict of law provision or rule (whether of the state of New
York or any other jurisdiction) that would cause the laws of any jurisdiction
other than the state of New York to be applied. In furtherance of the foregoing,
the internal law of the state of New York will control the interpretation and
construction of this agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
Section 14.    Restrictive Covenants. The grant, vesting and exercise of the
Option pursuant to this Agreement shall be subject to the Optionee’s compliance
through February 15, 2013 with the restrictive covenants set forth in the
employment termsheet between the Optionee and Wire Rope Corporation of America,
Inc., dated as of February 8, 2007. Notwithstanding any other provision hereof,
in the event of any violation by the Optionee of such covenants prior to
February 15, 2013, the Company shall have the right to: (i) immediately cancel
all outstanding Options, in

5

--------------------------------------------------------------------------------

Exhibit 10.8(c)

exchange for no consideration; (ii) with respect to any Shares acquired upon an
exercise of Options that occurred no earlier than six months prior to the date
of Optionee’s Termination of Relationship (“Recent Shares”) that have not been
disposed of by the Optionee, require the Optionee to return to the Company such
Recent Shares in exchange for an amount per Recent Share equal to the Option
Price paid by the Optionee with respect to such Recent Share; and/or (iii) with
respect to any Recent Shares that have been disposed of by the Optionee, require
the Optionee to pay to the Company an amount per Recent Share equal to the
excess, if any, of (x) the amount (in cash or in the fair market value of other
consideration received) realized by the Optionee upon such disposition over
(y) the Option Price paid by the Optionee with respect to such Recent Share.
Section 15.    Withholding. As a condition to exercising the Option in whole or
in part, the Optionee will pay, or make provisions satisfactory to the Company
for payment of, any Federal, state and local taxes required to be withheld in
connection with such exercise.
Section 16.    Adjustment. In the event of any change in the outstanding shares
of the Company after the Grant Date or any other event described in Article IX
of the Plan occurring after the Grant Date, the Board or the Committee may make
such substitution or adjustment (including cash payments) as provided for under
Article IX of the Plan.
Section 17.    Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.
Section 18.    Entire Agreement. This Agreement and the Plan (and the other
writings referred to herein) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.
Section 19.    Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 20.    Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.

6

--------------------------------------------------------------------------------

Exhibit 10.8(c)

IN WITNESS WHEREOF, the parties hereto have executed this Nonqualified Stock
Option Agreement as of the date first written above.




THE COMPANY:

WIRECO WORLDGROUP (CAYMAN) INC.

By:                        
Name:
Title:







OPTIONEE:


                        
[________________________]



7